Citation Nr: 1107279	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.

2.  Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home adaptation 
grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home adaptation 
grant and for aid and special monthly compensation based on the 
need for aid and attendance of another person.  This matter was 
previously before the Board in August 2010, at which time it was 
remanded to afford the Veteran the opportunity to testify at a 
hearing before a Veterans Law Judge.  That was accomplished, and 
the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for pain disorder and 
depression with fibromyalgia, evaluated as 50 percent disabling 
from July 1999, and 70 percent disabling from July 2009; hiatal 
hernia, evaluated as 10 percent disabling; patellofemoral 
chondromalacia of the left knee, evaluated as 10 percent 
disabling; patellofemoral chondromalacia of the right knee, 
evaluated as 10 percent disabling; left knee scars, evaluated as 
noncompensable; and right knee scars, evaluated as 
noncompensable.  A 70 percent schedular evaluation was in effect 
from July 1999, and an 80 rating has been in effect from July 
2009.  The Veteran has been determined to be unemployable due to 
her service-connected disabilities since July 1999.


2.  The Veteran's service-connected disabilities have more likely 
than not rendered her so helpless she is unable to perform self-
care tasks or protect herself from the hazards incident to her 
daily environment without care or assistance of another person on 
a regular basis.

3.  The Veteran's service-connected disabilities do not result in 
permanent and total disability compensation due to the loss, or 
loss of use, of both lower extremities; blindness in both eyes 
plus the anatomical loss, or loss of use, of one lower extremity; 
loss, or loss of use, of one lower extremity together with 
residuals of organic disease or injury which affect functions of 
balance and/or propulsion so as to prevent locomotion without 
assistive device; or the loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, of one upper 
extremity such as to affect function of balance or propulsion so 
as to preclude locomotion without assistive devices.

4.  The Veteran's service-connected disabilities do not include 
blindness in both eyes, or the anatomical loss, or loss of use, 
of both hands.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for special monthly compensation based on the need 
for regular aid and attendance of another person are met. 38 
U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2010).

2.  The criteria for establishing entitlement to specially 
adapted housing assistance have not been not met.  38 U.S.C.A. §§ 
2101(a), 5107 (West 2002); 38 C.F.R. § 3.809 (2010).

3.  The criteria for establishing entitlement to a special home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 2002); 38 C.F.R. § 3.809a (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in May and June 2006 letters, issued prior to the 
rating decisions on appeal, the VA provided notice to the Veteran 
regarding what information and evidence are needed to 
substantiate claims for special monthly compensation based on the 
need for the aid and attendance of another person and for 
specially adapted housing or a special home adaptation grant, to 
include what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA.  
In addition, a May 2006 letter advised the Veteran how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include a statement from the 
Veteran's spouse, private and VA medical records, VA examination 
reports, and the testimony of the Veteran and her spouse at 
hearings.

The Board notes a statement was received from M.P. of Coastal 
Carolina Neuropsychiatric Center in December 2010.  While this 
letter was not reviewed by the RO, and a waiver has not been 
received, since it only addressed the claim for aid and 
attendance, and is consistent with the other evidence of record, 
no prejudice to the Veteran results from the Board's 
consideration of this evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing testimony.  Thus, she was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has been granted service connection for pain disorder 
and depression with fibromyalgia, evaluated as 50 percent 
disabling from July 1999, and 70 percent disabling from July 
2009; hiatal hernia, evaluated as 10 percent disabling; 
patellofemoral chondromalacia of the left knee, evaluated as 10 
percent disabling; patellofemoral chondromalacia of the right 
knee, evaluated as 10 percent disabling; left knee scars, 
evaluated as noncompensable; and right knee scars, evaluated as 
noncompensable.  A 70 percent schedular evaluation was in effect 
from July 1999, and an 80 rating has been in effect from July 
2009.  The Veteran has been determined to be unemployable due to 
her service-connected disabilities since July 1999.

Under the governing criteria, loss of use of a hand or a foot, 
for the purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that which 
would be equally well served by an amputation stump at the site 
of election below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function of the hand or foot, whether the acts 
of grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with prosthesis.  
Extremely unfavorable complete ankylosis of the knee, of complete 
ankylosis of 2 major joints of an extremity, or shortening of the 
lower extremity of 3-1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the hand or foot involved.  Complete paralysis 
of the external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be taken 
as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 
(2010).



	I.  Aid and attendance 

Special monthly compensation at the aid and attendance rate is 
payable when the veteran, due to service-connected disability, 
has suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes with visual 
acuity of 5/200 or less, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from the 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination, and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

An aid and attendance examination in May 2006 revealed the 
Veteran had limitation of motion of the shoulders and decreased 
hip flexion, but no other significant decrease in range of 
motion.  She was able to walk without assistance for only 50 
yards.  No aids for locomotion were required.  It was noted that 
daily skilled services were not indicated.

A private psychiatrist reported in July 2006 that he had treated 
the Veteran for two years.  He stated she was severely limited in 
her ability to function in the activities of daily living and 
that she required assistance with bathing, dressing herself, 
putting on support braces and housekeeping.  The examiner added 
the Veteran was unable to sit or stand for more than 15 minutes 
and used a motorized scooter to shop.  He opined the Veteran was 
severely disabled from her condition and required extensive 
emotional and physical support/assistance with the basic tasks of 
daily living.  She was not able to function independently and had 
not been able to do so for many months.

In a July 2006 letter, and at the November 2010 hearing before 
the undersigned, the Veteran's spouse related his wife needed 
help bathing and dressing, and that she sometimes was not able to 
cut her food or hold utensils.  

VA outpatient treatment records show the Veteran was seen in 
occupational therapy in September 2007.  It was noted she walked 
to the clinic without assistive device, and had a slow, somewhat 
unsteady gait.  It was further indicated she had bathroom 
equipment to assist with bathing, was able to perform bathing and 
dressing, but needed assistance with washing her lower 
extremities and her hair.  She had difficulty opening doors.  The 
examiner commented the Veteran had severe debilitating pain in 
the neck, lumbar spine, elbows, knees and ankles.  The pain was 
progressively severe to the point she was unable to care for her 
house or child and she had difficulty dressing and bathing 
herself secondary to the pain. 

On VA aid and attendance examination in February 2008, it was 
reported the Veteran could walk without the assistance of another 
person only for household distances.  It was unclear how often 
she could leave her home or immediate premises, and the examiner 
stated the Veteran needed assistance with transportation for her 
appointments and help with her instrumental activities of daily 
living and child care.  The examiner concluded that daily skilled 
services were not needed, but added the Veteran needed activities 
of daily living/homemaker assistance.  

Following a VA examination in May 2008, the diagnoses were 
postoperative bilateral knees with residual scars and mild 
degenerative joint disease of the knees.  The examiner commented 
the Veteran had difficulty with prolonged walking, running, 
kneeling or climbing stairs.  He opined that the Veteran did not 
have loss of use of the upper or lower extremities.  

In August 2009, a VA physician provided a physician certification 
statement for the Veteran's Federal Student Aid Loan Discharge 
Application.  Her disabling conditions were fibromyalgia, 
bilateral chondromalacia, post-traumatic stress disorder, 
depression, anxiety and bilateral carpal tunnel syndrome.  The 
examiner stated her conditions were severe and limited her 
quality of life.  During exacerbations, her conditions interfered 
with independent activities of daily living (bathing, dressing, 
shopping, household chores and taking care of her child).  

The Veteran was again examined by the VA in November 2009.  The 
diagnosis was chondromalacia patella of each knee.  The examiner 
commented that her bilateral knee disability rendered her unable 
to sit or stand for long, walk far, run, do housekeeping, 
gardening or yard work, squat, kneel, climb stairs safely or 
carry heavy things.  He stated she had difficulty getting in and 
out of the bathtub and driving.  

During the hearing before the undersigned in November 2010, the 
Veteran testified her condition had significantly deteriorated 
over the past couple of years.  She reported she had bowel and 
bladder problems and was having frequent accidents.  

In a statement received in December 2010, M.P. of Coastal 
Carolina Neuropsychiatric Center noted the Veteran had 
fibromyalgia and pain disorder with depression.  He related the 
Veteran said she had lost use of her extremities due to the 
disabilities and that she used bilateral wrist and knee braces as 
well as lumbar supports.  Thus, the Veteran reported she needed 
assistance of others.  

While the evidence fails to establish the Veteran has loss of use 
of any extremity, she is, however, in need of regular aid and 
attendance.  In this regard, it has been reported since July 2006 
that she needs help with the basic tasks of daily living.  This 
was again noted in September 2007 when the examiner stated the 
Veteran had difficulty dressing and bathing herself.  There is no 
evidence to the contrary.  Based on the above evidence, the Board 
finds that the Veteran's service-connected disabilities render 
her so helpless as to require regular assistance of another.  

	II.  Specially adapted housing and special home adaptation 
grant

To establish entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the evidence 
must show that the veteran has permanent and total service-
connected disability (1) due to the loss, or loss of use, of both 
lower extremities such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) which 
includes (A) blindness in both eyes, having only light 
perception, plus (B) the anatomical loss or loss of use of one 
lower extremity; or (3) due to the loss or loss of use of one 
lower extremity together with (A) residuals of organic disease or 
injury, or (B) the loss or loss of use of one upper extremity, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  
The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Alternatively, 38 U.S.C.A. § 2101(b) states, in pertinent part, 
that, where the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, a certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 28, 
1986, for assistance in acquiring a residence already adapted 
with necessary special features, under 38 U.S.C.A. § 2101(b) may 
be issued to a veteran who is entitled to compensation for 
permanent and total disability which (1) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  See 38 C.F.R. § 
3.809a.

In considering whether the Veteran is entitled to assistance in 
acquiring specially adapted housing or a home adaptation grant, 
it should first be emphasized that only the disabilities for 
which service connection is currently in effect may be taken into 
consideration in reaching a decision on the Veteran's claim.  

With respect to the claim for specially adapted housing, the 
clinical record fails to establish the Veteran has loss of loss 
of use of any extremity due to a service-connected disability.  
It is not disputed she has limited ability to walk.  While the 
Board does not doubt the Veteran's sincerity in testifying about 
her physical limitations, the evidence does not suggest that her 
lower extremity disabilities are so severe as to constitute loss 
or loss of use.  38 C.F.R. § 3.809(d).  It is significant to 
point out, moreover, the only examiner to comment specifically 
concluded in May 2008 that the Veteran does not have loss of use 
of either the upper or lower extremities.  It was noted at that 
time that while the Veteran's gait was normal, she required the 
use of braces on each knee.  An examination of the knees revealed 
no abnormalities, and range of motion was normal.  The Board 
acknowledges that the November 2009 VA examination demonstrated 
the Veteran walked with an antalgic gait, and was unable to 
perform tandem gait.  For ambulation, she required a walker and 
wheelchair.  It was stated these were required when the pain was 
most severe to avoid falls and reduce pain.  She did not, 
however, require a brace, crutches, cane or corrective shoes.

Since loss, or loss of use of an extremity has not been 
demonstrated, and the Veteran is not blind due to a service-
connected disability, there is no basis on which her claim for 
specially adapted housing may be granted.  

Regarding the claim for a special home adaptation grant, the 
Veteran has not established service connection for blindness, or 
for loss of use of either hand.  The Board acknowledges that a VA 
physician certified in August 2009 that the Veteran is physically 
unable to reliably use either hand due to chronic hand pain and 
associated neurosensory disturbances from bilateral carpal tunnel 
syndrome.  Since service connection has not been granted for 
carpal tunnel syndrome, this disability may not be considered.  
Thus, entitlement to this benefit cannot be granted.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as noted above, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Special monthly compensation based on the need for the regular 
aid and attendance of another person is granted.

A certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


